OPINION — AG — ** CHIROPRACTOR — EXAMINATION — PROFESSION ** QUESTION: "IN YOUR EXAMINATION AND APPROVAL OF CERTAIN INSURANCE POLICIES PROVIDING SERVICES TO BE FURNISHED THE ASSURED BY A LICENSED OR REGISTERED `PHYSICIAN' WE HAVE INTERPRETED SAID PROVISION AS COVERING THE SERVICES OF LICENSED `CHIROPRACTOR' OF OKLAHOMA PERFORMED IN THE SCOPE OF HIS PROFESSION AS DEFINED IN 59 O.S. 161 [59-161], 59 O.S. 165 [59-165] . . . IS THIS CORRECT?" — AFFIRMATIVE (EXAMINATION, ELIGIBILITY, MEDICAL PROFESSIONAL, HEALING ARTS) CITE: 59 O.S. 164 [59-164](A), 59 O.S. 725.2 [59-725.2] (FRED HANSEN)